Citation Nr: 0702762	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  02-09 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral recurrent 
ear infections.

2.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

In November 2003 and June 2005, the Board remanded the 
present matter for additional development and due process 
concerns.  The case has been returned for further appellate 
review.

In an October 2002 Statement of Accredited Representation in 
Appealed Case, the veteran's representative raised a claim 
for service connection for bilateral tinnitus.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Bilateral recurrent ear infections did not have its onset 
during active service or result from disease or injury in 
service.

2.  Left ear hearing loss did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral recurrent infections have not been met.  38 
U.S.C.A. §§ 1110, 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2001.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in May 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.  In the usual course of 
events, VA would readjudicate the pending claim after 
providing such notice.  The fact that this did not occur in 
this case, however, is harmless error since such notice was 
not even required for the reasons given above.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in May 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.




II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 
Vet. App. 155 (1993).  
 
Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
left ear hearing loss or bilateral recurrent ear infections.

The service medical records reveal no complaints or findings 
of ear infection or left ear hearing loss.  Separation 
examination in February 1955, showed no infection in either 
ear.  Pure tone thresholds, in decibels, for the left ear 
were as follows (converted from ANSI to ISO):
 
 
 
 
HERTZ

 
 
500
1000
2000
3000
4000
LEFT
15
10
25
XX
25
 
Following service, the veteran received VA medical treatment.  
During the June 2001 new patient consultation, he reported 
that he had been having problems of ear infections and 
hearing loss since separation.  The physician opined that the 
veteran had external otitis and has had left otitis media.  
Physical examination showed that the veteran had significant 
hearing loss and spoke in a loud voice.  The tympanic 
membrane of the left ear was not intact and there was 
purulent drainage in the external auditory canal of both 
ears.  

In September 2002, the veteran underwent an audiological 
assessment.  He reported a history of recurring ear 
infections and a history of noise exposure from aircraft 
engines during work as an aviation metal smith while in 
service.  The audiometric test results showed clear ear 
canals and tympanic membranes visible.  Word recognition 
scores measured at optimum levels and tympanometry measures 
revealed normal middle-ear pressure and compliance for both 
ears.  The audiological evaluation, pure tone thresholds, in 
decibels, for the left ear were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
LEFT
25
40
80
80
75

Speech audiometry revealed speech recognition ability of 84 
percent in the left ear.  In October 2002, the veteran was 
issued hearing aids.  

On VA audiological evaluation in May 2004, the examiner 
reviewed the veteran's claims file.  The veteran reported 
gradual hearing loss in both ears, which he attributed to 
frequent ear infections that began in service.  He stated 
that he contracted his first ear infection in 1951 after 
swimming in a contaminated pool.  The next infection did not 
occur until a year or so after separation.  He believed that 
subsequent ear infections were a direct result of the first 
infection in service.  He stated that he had gradual hearing 
loss over the years, but did not have significant difficulty 
with hearing loss until the past 3 to 4 years.  The veteran 
gave a significant history of noise exposure from aircraft 
while directing flight line traffic without hearing 
protection.  He denied post-service occupational noise 
exposure, but noted recreational noise exposure from hunting.  
Pure tone thresholds, in decibels, for the left ear were as 
follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
LEFT
20
45
80
85
80
 
Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.  
The otoscopic examination revealed clear canals and intact 
tympanic membranes.  Tympanometry indicated normal middle-ear 
mobility and pressure in both ears.  

The veteran was diagnosed as having bilateral high-frequency-
sloping sensorineural hearing loss over 500 Hertz, which is 
moderate to severe, in the left ear.  There was no conductive 
component to the loss.  The examiner explained that 
sensorineural hearing loss could not be caused by fungal 
infections in the ear canal given an intact tympanic 
membrane.  He concluded that the infections were acute 
occurrences, not chronic, as he had one fungal infection in 
the right ear during service and did not have another one for 
many years later.  Therefore, the infection during service 
did not cause the subsequent infections.  Regarding hearing 
loss in the left ear, the examiner stated that it appeared 
unrelated to service based on normal hearing on separation.  

In February 2005, the veteran received VA treatment.  An 
otoscopic inspection revealed clear ear canals and intact 
tympanic membranes.  The examiner stated that puretone 
thresholds revealed progression in the veteran's hearing loss 
since the last examination in September 2002 and word 
discrimination ability was still good in both ears.

In correspondence of record, the veteran contends that his 
recurrent ear infections are related to an infection he had 
inservice, which was caused by swimming in a contaminate pool 
and that he has hearing loss as a result of these infections.

There is no competent medical evidence of record showing that 
the veteran's bilateral recurrent ear infections and left ear 
hearing loss had their onset during active service or are 
related to any in-service disease or injury.  The Board 
concedes that the veteran had noise exposure; however, the 
separation examination shows that he did not have a left ear 
hearing loss disability when he left service as defined by 38 
C.F.R. § 3.385.  

Furthermore, the May 2004 VA examiner provided a definitive 
opinion that neither the veteran's left ear hearing loss nor 
recurrent ear infections were related to active service.  The 
examiner provided rationale and cited to specific evidence in 
the file as support for his opinion, including the service 
medical records which were negative for hearing loss in the 
left ear or any ear infections and the lack of evidence of 
hearing loss and ear infections for many years after service.  
The opinion was based upon reviewed of the claims file and a 
physical examination, and is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The evidence does not show that the veteran was diagnosed 
with left ear hearing loss within one year following his 
separation from service.  This disability was not diagnosed 
until 2001.  As such, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran adamantly asserts that his current ear infections 
are directly connected to an in-service infection.  Neither 
the Board nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's left ear 
hearing loss or recurrent ear infections to service, and the 
medical evidence of record does not otherwise demonstrate 
that they are related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for left ear hearing loss and recurrent ear 
infections.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for bilateral recurrent ear infections is 
denied.

Service connection for left ear hearing loss is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


